Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Regarding claim 2, the term “large” is a relative term and one of ordinary skill in the art would not know its meaning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Robinson (US Pub. 2015/0150223 A1).
	Regarding claim 1, Robinson discloses a floating arrangement for breeding fish and shellfish, the arrangement comprising:
an elongated cylindrical buoyancy element (Fig. 2, intake duct 2 is cylindrical and has some degree of buoyancy); 
and a framework attached to the cylindrical buoyancy element and configured to define a cage for the fish and shellfish around the cylindrical buoyancy element (Fig. 1, cage is comprised of cylindrical wall 12, circular bottom 14, and mast assembly 44);
wherein the cylindrical buoyancy element is arranged in a center of the cage formed by the framework (Fig. 2, intake duct 2 is in the center of the cage);
wherein the cylindrical buoyancy element and the framework form a rigid construction (Pg. 3, [0035], lines 1-2: “The floating circulation platform 28, as shown in FIGS. 2 & 4, is a structural truss of metal”. Trusses are known to be rigid structures).
claim 8, Robinson discloses the floating arrangement according to claim 1, wherein the cylinder element further comprises a control room comprising a control unit for controlling the means for treatment of the fish and shellfish (Pg. 1, [0012], lines 1-3: “Because the intake duct, pump, outlet duct, filtration methods, associated floatation, oxygenation and control systems may all be located at a common, central axial platform”).
Regarding claim 10, Robinson discloses the floating arrangement according to claim 1, wherein the framework is configured to form a bottom surface of the cage (Fig. 2, circular bottom 14); 
and the cylinder element is arranged extending at least to the bottom surface (Fig. 2, intake duct 30 extends below circular bottom 14).
Regarding claim 21, Robinson discloses use of a floating arrangement according to claim 1 (Pg. 1, [0001], lines 1-5: “This invention relates to the rearing of aquatic organisms in a controlled environment and more particularly to impervious closed-container rearing systems enclosing and efficiently circulating water in a large volume of rearing space”).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tao (CN 1611110 A).
Regarding claim 1, Tao discloses a floating arrangement for breeding fish and shellfish, the arrangement comprising: 
an elongated cylindrical buoyancy element (Fig. 1, body-center pontoon 8), and a framework attached to the cylindrical buoyancy element and configured to define a cage 
Regarding claim 2, Tao discloses a mass center of the floating arrangement is arranged at the cylindrical buoyancy element (Fig. 1, body-center pontoon 8 is at the geometric center of the cage) and the cylindrical buoyancy element is configured with a large face area on a bottom of the cylindrical buoyancy element (Fig. 1, counterweight eye panel 14 has a flat face).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1).
	Regarding claim 4, Robinson discloses the claimed invention except for the cylinder element is configured with a weight that constitutes equal to or more than 60% of the weight of the floating arrangement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cylinder element constitute a 60% of the weight of the floating arrangement, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of Alevy (US Pub. 2017/0094950 A1).
Regarding claim 5, Robinson discloses the floating arrangement according to claim 1, but does not disclose a means for treating fish. This limitation is taught by Alevy, who teaches of a means for treatment of the fish and shellfish (Pg. 1, [0001], lines 1-5: “ultrasonic treatment for fish and particularly salmon farm applications which is equally effective on sea lice at each life stage of the sea lice-for sea lice attached to the salmon as well as free swimming sea lice in the salmon pen.”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Robinson to include the treatment of Alevy. Doing so would ensure the good health of fish in the arrangement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of Han (US Pub. 2013/0284105 A1), Alevy (US Pub. 2017/0094950 A1), Naess (US Pub. 2015/0359206 A1), Robitaille (US Pub. 2013/0273599 A1), Egge (US Pub. 2016/0330943 A1), and Mood (US Pub. 2016/0244130 A1).
Regarding claim 6, Robinson in view of Alevy discloses the floating arrangement according to claim 5, in addition to an arrangement for treatment of infections of the fish and shellfish (Alevy, Pg. 1, [0006], lines 1-4: “In order to effectively treat ballast water, as required, a disinfection organism treatment device has been developed and is being utilized to eliminate noxious aquatic organisms”), but does not disclose providing or storing feed for fish. This limitation is taught by Han, who teaches of an arrangement for providing feed into the cage (Pg. 1, [0006], lines 9-10: “a feed transfer device transferring the feed discharged through an outlet of the storage tank”), and an arrangement for storing feed (Pg. 1, [0006], lines 7-9: “a storage tank installed inside the marine base facility to store feed to be supplied to the underwater fish farm”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Robinson to include the feeding apparatus of Han. Doing so would ensure the proper nutrition of fish.
Robinson in view of Alevy does not disclose treatment of dead fish. This limitation is taught by Naess, who teaches of an arrangement for treatment of dead fish and shellfish (Pg. 1, [0001], lines 2-5: “the invention concerns an outlet basin which separates particulate material and guides this to a first outlet hose, and which separates dead fish and guides these to a second outlet hose”).

Robinson in view of Alevy does not disclose an arrangement for distributing fish. This limitation is taught by Egge, who teaches of an arrangement for distributing the fish 25and shellfish, an arrangement for sorting the fish and shellfish, and an arrangement for slaughtering the fish and shellfish (Pg. 1, [0015], lines 2-4: “Fish swimming upwards will end up at the top of the duct and may be taken from there for control, treatment, sorting, slaughtering, etc.”). 
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Robinson to include the sorting and slaughtering arrangements of Egge. Doing so would allow for better processing of the fish.
Robinson in view of Alevy does not disclose an arrangement for research and development. This limitation is taught by Robitaille, who teaches of an arrangement for research and development (Pg. 2, [0035], lines 1-4: “photo-coupled data acquisition system 10 which can be used for obtaining information on a sample 11 which can have small marine organisms in a liquid medium for instance”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Robinson to include the arrangement for research and development to enable someone to monitor the conditions of the fish.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of Egge (US Pub. 2016/0330943 A1).
claim 7, Robinson discloses the claimed invention but does not disclose an arrangement for distributing fish to and from the rim. This limitation is taught by Egge who teaches of arrangement for distributing fish and shellfish (Pg. 1, [0018], lines 1-2: “The fish may alternatively or additionally be sorted according to present parameters in the processing duct”).
It would have been obvious before the filing date of the claimed invention to modify the rim of Robinson to include the sorting and arrangements of Egge. Doing so would allow for better processing of the fish.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of Han (US Pub. 2013/0284105 A1).
Regarding claim 9, Robinson discloses the floating arrangement according to claim 1, but does not disclose a living area. This limitation is taught by Han, who teaches of a living area for personal (Fig. 1, a convenience facility 160 tourists can use as a waiting room and a lounge). 
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder of Robinson to include the living area of Han. Doing so would give workers a place to live.
Regarding claim 11, Robinson discloses the floating arrangement according to claim 9, wherein the framework of the bottom surface is arranged slanted in respect to the extension of the cylinder element and extending towards the cylinder element (Fig. 2, circular bottom 14 tapers off as it extends downwards towards intake duct 30).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of Naess (US Pub. 2015/0359206 A1)
Regarding claim 12, Robinson discloses the floating arrangement according claim 9, but does not disclose an inlet adapted to receive dead fish. This limitation is taught by Naess, who teaches of an inlet that is adapted to receive and conduct dead fish and shellfish away (Pg. 1, lines 2-5: “the invention concerns an outlet basin which separates particulate material and guides this to a first outlet hose, and which separates dead fish and guides these to a second outlet hose”).
It would have been obvious before the filing date of the claimed invention to modify the elongated cylinder in the floating arrangement of Robinson to include the dead fish receiving inlet of Naess, to ensure the bio-security of the floating arrangement.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of McPherson (US Pub. 3,691,994).
Regarding claim 13, Robinson discloses the floating arrangement according to claim 1, but does not disclose a divided cage. This limitation is taught by McPherson, who teaches of a framework configured to divide the cage in two or more separate compartments for the fish and shellfish (Col. 1, lines 38-41: “a plurality of wire mesh fish cages are provided from mesh large enough to permit the easy passage of water, yet small enough to retain the fish therein”).
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Robinson to include the divided cages of McPherson. Doing so would allow for the isolation of different fish if needed.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of Madsen (US Pub. 2012/0167829 A1).
Regarding claim 14, Robinson discloses the floating arrangement according to claim 13, but does not disclose a movable separation. This limitation is taught by Madsen who teaches the arrangement comprises a movable separation that divides each compartment in an upper partition and a lower partition (Pg. 4, [0051], lines 1-8: “if it becomes necessary or desirable to treat the fish with an antimicrobial treatment, anti-parasitic, or the like, the fish pen 100 is moved to a raised position, the nonporous internal walls are deployed, and the second internal wall 182 is swept through the fish pen 100 to isolate the fish. A desired treatment may then be deposited into the isolated portion of water, and after waiting sufficient time, the internal wall portions may be retracted”).
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Robinson to include the movable separation of Madsen. Doing so would allow for isolation of areas of the arrangement if needed.
Regarding claim 15, Robinson discloses the floating arrangement, but does not disclose a separation is extendable and retractable. This limitation is taught by Madsen who teaches the movable separation is extendable and retractable from the cylinder element towards and away from a rim of the framework (Pg. 4, [0051], lines 1-8: “if it becomes necessary or desirable to treat the fish with an antimicrobial treatment, anti-parasitic, or the like, the fish pen 100 is moved to a raised position, the nonporous internal walls are deployed, and the second internal wall 182 is swept through the fish 
It would have been obvious before the filing date of the claimed invention to modify the cylinder of Robinson to include the retractable, movable separation of Madsen. Doing so would allow for isolation of areas of the arrangement if needed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of McPherson (US Pub. 3,691,994) and Egge (US Pub. 2016/0330943 A1).
Regarding claim 16, Robinson is view of McPherson discloses the claimed invention except for a means for distributing fish between the upper and lower compartments. This limitation is taught by Egge, who teaches a means for distributing the fish and shellfish (Pg. 1, [0018], lines 1-2: “The fish may alternatively or additionally be sorted according to present parameters in the processing duct”).
It would have been obvious before the filing date of the claimed invention to modify the upper and lower compartments of Robinson in view of McPherson to include the distribution of fish of Egge. Doing so would allow for the segregation of fish as required.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of Maabo (US Pub. 2014/0283754 A1).
claim 17, Robinson discloses the floating arrangement according to claim 1, but does not disclose a ballast tank. This limitation is taught Maabo, who teaches of a cylinder element comprises one or more ballast tanks and means for controllable regulating a ratio between air and water in the tank, wherein the ballast tanks are arranged in a part of the cylinder element configured to be submerged under the surface of the sea (Fig. 1, Stablizing ballasts 10 and 11 and provided at bottom of inlet pipe 3 and outlet pipe 4).
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Robinson to include the ballast tanks of Maabo. Doing so would allow for control over the buoyancy of the apparatus.

Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Pub. 2015/0150223 A1) in view of Gace (US Pub. 2017/0238511 A1).
Regarding claim 18, Robinson discloses the floating arrangement according to claim 1, but does not disclose wall sections of pipe filled with water. This limitation is taught by Gace, who teaches the framework comprises wall sections of pipes filled with water (Pg. 3, [0036], lines 1-12: “A rim assembly 112 is disposed around the spar buoy 110. The rim assembly 112 in the exemplary embodiment is formed from a plurality of tubular segments assembled into a polygonal or circular configuration. The rim assembly 112 in the embodiment of Figs. 1A, 1B is disposed generally perpendicular to the spar buoy 110, and is generally in the shape of a regular dodecagon. In some embodiments the buoyancy of the rim assembly 112 is adjustable. For example, the rim 
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Robinson to include the water filled pipes of Gace. Doing so would further allow for control of buoyancy.
Regarding claim 19, Robinson discloses the floating arrangement according to claim 1, but does not disclose a framework comprised of nets. However, this limitation is taught by Gace, who teaches of a framework that comprises wall sections and netting extending between the wall sections (Fig. 1A, netting assembly 120 is stretched over rim assembly 112 and tension members 114).
It would have been obvious before the filing date of the claimed invention to modify the floating arrangement of Robinson to include the netting of Gace. Doing so would allow for water to flow freely through the floating arrangement.
Regarding claim 20, Robinson discloses the floating arrangement according to claim 1, but does not disclose the framework. This limitation is taught by Gace, who teaches the framework comprises wall sections extending slanted in respect to the extension of the cylinder elements from a rim of the formed cage to the cylinder element (Fig. 1A, tension members 114 are slanted from the center of the framework out to the rim assembly 112).
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Regarding claim 1, the elongated cylinder element configured with a buoyancy that constitutes a main portion of the buoyancy of the floating arrangement .
Regarding claim 2, the prior art referenced discloses a center of mass arranged within the cylindrical buoyancy element that has a large face on its bottom end.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642